EXHIBIT 10.1

Exhibit A

FORM OF

CONTINGENT VALUE RIGHTS AGREEMENT

by and between

COMMUNITY HEALTH SYSTEMS, INC.

and

[TRUSTEE]

Dated as of [—]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL

    

APPLICATION

        1     

SECTION 1.1

  

Definitions

     1     

SECTION 1.2

  

Compliance and Opinions

     7     

SECTION 1.3

  

Form of Documents Delivered to Trustee

     8     

SECTION 1.4

  

Acts of Holders

     8     

SECTION 1.5

  

Notices, etc., to Trustee and Company

     10     

SECTION 1.6

  

Notice to Holders; Waiver

     10     

SECTION 1.7

  

Conflict with the Trust Indenture Act

     10     

SECTION 1.8

  

Effect of Headings and Table of Contents

     10     

SECTION 1.9

  

Benefits of Agreement

     10     

SECTION 1.10

  

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial

     10     

SECTION 1.11

  

Legal Holidays

     12     

SECTION 1.12

  

Separability Clause

     12     

SECTION 1.13

  

No Recourse Against Others

     12     

SECTION 1.14

  

Counterparts

     12     

SECTION 1.15

  

Acceptance of Trust

     12     

SECTION 1.16

  

Termination

     12   

ARTICLE2 SECURITY FORMS

     13     

SECTION 2.1

  

Forms Generally

     13   

ARTICLE3 THE SECURITIES

     13     

SECTION 3.1

  

Title and Payment Terms

     13     

SECTION 3.2

  

Registrable Form

     15     

SECTION 3.3

  

Execution, Authentication, Delivery and Dating

     15     

SECTION 3.4

  

Intentionally Omitted

     16     

SECTION 3.5

  

Registration, Registration of Transfer and Exchange

     16     

SECTION 3.6

  

Mutilated, Destroyed, Lost and Stolen Securities

     17     

SECTION 3.7

  

Payments with Respect to CVR Certificates

     17     

SECTION 3.8

  

Persons Deemed Owners

     17     

SECTION 3.9

  

Cancellation

     17     

SECTION 3.10

  

CUSIP Numbers

     18   

ARTICLE4 THE TRUSTEE

     18     

SECTION 4.1

  

Certain Duties and Responsibilities

     18     

SECTION 4.2

  

Certain Rights of Trustee

     19     

SECTION 4.3

  

Notice of Breach

     20     

SECTION 4.4

  

Not Responsible for Recitals or Issuance of Securities

     20     

SECTION 4.5

  

May Hold Securities

     20     

SECTION 4.6

  

Money Held in Trust

     20     

SECTION 4.7

  

Compensation and Reimbursement

     21   

 

i



--------------------------------------------------------------------------------

 

SECTION 4.8

  

Disqualification; Conflicting Interests

     21     

SECTION 4.9

  

Corporate Trustee Required; Eligibility

     22     

SECTION 4.10

  

Resignation and Removal; Appointment of Successor

     22     

SECTION 4.11

  

Acceptance of Appointment of Successor

     23     

SECTION 4.12

  

Merger, Conversion, Consolidation or Succession to Business

     23     

SECTION 4.13

  

Preferential Collection of Claims Against Company

     24   

ARTICLE5 HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

     24     

SECTION 5.1

  

Company to Furnish Trustee with Names and Addresses of Holders

     24     

SECTION 5.2

  

Preservation of Information; Communications to Holders

     24     

SECTION 5.3

  

Reports by Trustee

     25     

SECTION 5.4

  

Reports by Company

     25   

ARTICLE6 AMENDMENTS

     26     

SECTION 6.1

  

Amendments without Consent of Holders

     26     

SECTION 6.2

  

Amendments with Consent of Holders

     26     

SECTION 6.3

  

Execution of Amendments

     27     

SECTION 6.4

  

Effect of Amendments; Notice to Holders

     27     

SECTION 6.5

  

Conformity with Trust Indenture Act

     27     

SECTION 6.6

  

Reference in Securities to Amendments

     27   

ARTICLE7 COVENANTS

     28     

SECTION 7.1

  

Payment of Amounts, if any, to Holders

     28     

SECTION 7.2

  

Maintenance of Office or Agency

     28     

SECTION 7.3

  

Money for Security Payments to Be Held in Trust

     29     

SECTION 7.4

  

Certain Purchases and Sales

     29     

SECTION 7.5

  

Books and Records

     29     

SECTION 7.6

  

Listing of CVRs

     29     

SECTION 7.7

  

Existing Litigation

     30     

SECTION 7.8

  

Notice of Breach

     30     

SECTION 7.9

  

Non-Use of Name

     30   

ARTICLE8 REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH

     30     

SECTION 8.1

  

Breach Defined; Waiver of Breach

     30     

SECTION 8.2

  

Collection by the Trustee; the Trustee May Prove Payment Obligations

     31     

SECTION 8.3

  

Application of Proceeds

     33     

SECTION 8.4

  

Suits for Enforcement

     33     

SECTION 8.5

  

Restoration of Rights on Abandonment of Proceedings

     33     

SECTION 8.6

  

Limitations on Suits by Holders

     34     

SECTION 8.7

  

Unconditional Right of Holders to Receive Payment

     34     

SECTION 8.8

  

Powers and Remedies Cumulative; Delay or Omission Not Waiver of Breach

     34     

SECTION 8.9

  

Control by Holders

     35   

 

ii



--------------------------------------------------------------------------------

 

SECTION 8.10

  

Waiver of Past Breaches

     35     

SECTION 8.11

  

The Trustee to Give Notice of Breach, But May Withhold in Certain Circumstances

     35     

SECTION 8.12

  

Right of Court to Require Filing of Undertaking to Pay Costs

     36   

ARTICLE9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE

     36     

SECTION 9.1

  

Successor Person Substituted

     36     

SECTION 9.2

  

Opinion of Counsel to the Trustee

     37     

SECTION 9.3

  

Successors

     37   

ARTICLE10 SUBORDINATION

     38     

SECTION 10.1

  

Agreement to Subordinate

     38     

SECTION 10.2

  

Liquidation; Dissolution; Bankruptcy

     38     

SECTION 10.3

  

When Distribution Must be Paid Over

     38     

SECTION 10.4

  

Notice by the Company

     39     

SECTION 10.5

  

Subrogation

     39     

SECTION 10.6

  

Relative Rights

     39     

SECTION 10.7

  

Subordination May Not be Impaired by the Company

     39     

SECTION 10.8

  

Distribution or Notice to the Representative

     39     

SECTION 10.9

  

Rights of the Trustee

     40     

SECTION 10.10

  

Authorization to Effect Subordination

     40     

SECTION 10.11

  

Amendments

     40     

SECTION 10.12

  

Subordination Language to be Included in the Securities

     40   

Annex A — Form of CVR Certificate

Note: This table of contents shall not, for any purpose, be deemed to be a part
of this CVR Agreement.

 

iii



--------------------------------------------------------------------------------

Reconciliation and tie between Trust Indenture Act of 1939 and Contingent Value
Rights Agreement, dated as of [—].

 

Trust Indenture Act Section    Agreement Section

Note: This reconciliation table shall not, for any purpose, be deemed to be a
part of this CVR Agreement.

 

iv



--------------------------------------------------------------------------------

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [—]1 (this “CVR Agreement”),
by and between Community Health Systems, Inc., a Delaware corporation (the
“Company”), and [—], a [—], as trustee (the “Trustee”), in favor of each person
who from time to time holds one or more Contingent Value Rights (the
“Securities” or “CVRs” and, each individually, a “Security” or a “CVR”) to
receive cash payments in the amounts and subject to the terms and conditions set
forth herein.

W I T N E S S E T H:

WHEREAS, this CVR Agreement is entered into pursuant to the Agreement and Plan
of Merger, dated as of July 29, 2013 (the “Merger Agreement”), by and among the
Company, FWCT-2 Acquisition Corporation, a Delaware corporation and a wholly
owned Subsidiary of the Company (“Merger Sub”), and Health Management
Associates, Inc., a Delaware corporation (“HMA”);

WHEREAS, pursuant to the Merger Agreement, Merger Sub shall merge with and into
HMA (the “Merger”), with HMA being the surviving corporation in the Merger and
becoming a wholly owned Subsidiary of the Company;

WHEREAS, the CVRs shall be issued in accordance with and pursuant to the terms
of the Merger Agreement; and

WHEREAS, a registration statement on Form S-4 (No. 333-[—]) (the “Registration
Statement”) with respect to the CVRs has been prepared and filed by the Company
with the Commission (as defined below) and has become effective in accordance
with the Securities Act of 1933, as amended (the “Securities Act”).

NOW, THEREFORE, in consideration of the foregoing premises and the consummation
of the transactions contemplated by the Merger Agreement, it is covenanted and
agreed, for the equal and proportionate benefit of all Holders of the
Securities, as follows:

ARTICLE1

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 1.1 Definitions. For all purposes of this CVR Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this ARTICLE1 have the meanings assigned to them in
this Article, and include the plural as well as the singular;

(b) all accounting terms used herein and not expressly defined herein shall,
except as otherwise noted, have the meanings assigned to such terms in
accordance with applicable Accounting Standards, where “Accounting Standards”
means generally accepted accounting principles in the United States,
consistently applied;

 

 

1  Note to Draft: To be dated as of the closing date of the merger.



--------------------------------------------------------------------------------

(c) all capitalized terms used in this CVR Agreement without definition shall
have the respective meanings ascribed to them in the Merger Agreement;

(d) all other terms used herein which are defined in the Trust Indenture Act (as
defined herein), either directly or by reference therein, have the respective
meanings assigned to them therein; and

(e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this CVR Agreement as a whole and not to any particular Article,
Section or other subdivision.

“Act” shall have the meaning set forth in SECTION 1.4 of this CVR Agreement.

“Acting Holders” means, at the time of determination, Holders of at least thirty
percent (30%) of the Outstanding Securities.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company or any other
body performing similar functions, or any duly authorized committee of that
board.

“Board Resolution” means a copy of a resolution certified by the Chairman of the
Board of Directors, the Chief Executive Officer or the Secretary to the Board of
Directors, to have been duly adopted by the Board of Directors and to be in full
force and effect on the date of such certification, and delivered to the
Trustee.

“Breach” shall have the meaning set forth in SECTION 8.1 of this CVR Agreement.

“Breach Interest Rate” means a per annum rate equal to the prime rate of
interest quoted by Bloomberg, or a similar reputable data source, plus three
percent (3%), calculated daily on the basis of a three hundred sixty-five
(365) day year or, if lower, the highest rate permitted under applicable Law.

“Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in The City of New York, New York are not authorized or
obligated by Law or executive order to close and, if the CVRs are listed on a
national securities exchange, electronic trading network or other suitable
trading platform, such exchange, electronic network or other trading platform is
open for trading.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

2



--------------------------------------------------------------------------------

“Company” means the Person named as the “Company” in the first paragraph of this
CVR Agreement, until a successor Person shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Company” shall mean
such successor Person.

“Company Group” means the Company and its Subsidiaries.

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by the chairman of the Board of Directors, the Chief
Executive Officer, a president or any vice president, the General Counsel, or
any other person duly authorized to act on behalf of the Company for such
purpose or for any general purpose, and delivered to the Trustee.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this CVR Agreement is located at [—].

“CVRs” shall have the meaning set forth in the Preamble of this CVR Agreement.

“CVR Agreement” means this instrument as originally executed and as it may from
time to time be supplemented or amended pursuant to the applicable provisions
hereof.

“CVR Certificate” means a certificate representing any of the CVRs.

“CVR Payment Amount” means $1.00 in cash per CVR; provided, however, that if the
aggregate amount of Losses as of the Payment Event Date exceeds $18,000,000 (the
“Deductible”), the CVR Payment Amount shall be reduced by an amount equal to the
quotient obtained by dividing: (a) the product of (i) all Losses in excess of
the Deductible and (ii) 90%; by (b) the number of Outstanding Securities on the
Payment Event Date; provided, that the CVR Payment Amount shall not be reduced
to an amount below zero. All payments of the CVR Payment Amount shall be made
without interest thereon and less any applicable withholding of Taxes. In no
event shall the Company be obligated to pay the CVR Payment Amount on more than
one occasion.

“CVR Payment Date” means the date on which the CVR Payment Amount is payable by
the Paying Agent to the Holders, which date shall be established pursuant to
SECTION 3.1(e).

“DOJ” means the U.S. Department of Justice.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Litigation” means any litigation, investigation (whether formal or
informal, including subpoenas), or other action or proceeding involving the
HHS-OIG, the DOJ, the Commission or any other Governmental Entity, relating to
whether HMA or any of its Affiliates violated any Law, and any civil litigation
or other action or proceeding, including any shareholder or derivative action or
proceeding, arising out of or relating to the foregoing, in each

 

3



--------------------------------------------------------------------------------

case existing on or prior to the date of the Merger Agreement; provided that
Existing Litigation shall not include any such litigation, investigation or
other action or proceeding involving only individuals or entities other than HMA
unless HMA is required to indemnify Losses incurred by such individuals or
entities. For the avoidance of doubt, for purposes of this definition, the
Company and its Subsidiaries shall not be considered Affiliates of HMA.

“Final Resolution” means (i) receipt of written confirmation from each
applicable Governmental Entity that it has closed its investigation into HMA
with respect to the Existing Litigation; or (ii) resolution of the Existing
Litigation pursuant to a written settlement agreement, consent decree or other
final non-appealable judgment by a court of competent jurisdiction.

“Governmental Entity” means any domestic (federal or state), or foreign court,
commission, governmental body, regulatory or administrative agency or other
political subdivision thereof.

“HHS-OIG” means the U.S. Department of Health and Human Services Office of
Inspector General.

“HMA” shall have the meaning set forth in the Recitals of this CVR Agreement.

“Holder” means a Person in whose name a Security is registered in the Security
Register.

“Junior Obligations” shall have the meaning set forth in SECTION 10.1.

“Law” means any foreign, federal, state, local or municipal laws, rules,
judgments, orders, regulations, statutes, ordinances, codes, decisions,
injunctions, decrees, international treaties and conventions or requirements of
any Governmental Entity.

“Losses” means the amount of all losses, damages, costs, fees and expenses
(including, without limitation, attorneys fees and expenses), and all fines,
penalties, settlement amounts, indemnification obligations and other
liabilities, in each case arising out of or relating to the Existing Litigation
that are paid by the Company or any of its Affiliates (including HMA) prior to
the Payment Event Date; provided that Losses shall not include (i) the costs
associated with any change to HMA’s policies, procedures or practices, or
(ii) the loss of any (A) licenses or (B) rights and privileges to participate in
government sponsored programs even if required under a settlement agreement,
consent decree or other final non-appealable judgment by a court of competent
jurisdiction; provided that in each case, the amount of any Losses shall be net
of any amounts actually recovered by the Company or any of its wholly owned
Subsidiaries under insurance policies.

“Majority Holders” means, at the time of determination, Holders of at least a
majority of the Outstanding Securities.

“Merger” shall have the meaning set forth in the Recitals of this CVR Agreement.

“Merger Agreement” shall have the meaning set forth in the Recitals of this CVR
Agreement.

 

4



--------------------------------------------------------------------------------

“Merger Sub” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“NASDAQ” shall have the meaning set forth in SECTION 7.6.

“NYSE” shall have the meaning set forth in SECTION 7.6.

“Officer’s Certificate” when used with respect to the Company means a
certificate signed by the Chief Executive Officer, a president or any vice
president, the Chief Financial Officer or any other person duly authorized to
act on behalf of the Company for such purpose or for any general purpose.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company.

“Outstanding” when used with respect to Securities (“Outstanding Securities”)
means, as of the date of determination, all Securities theretofore authenticated
and delivered under this CVR Agreement, except: (a) Securities theretofore
cancelled by the Trustee or delivered to the Trustee for cancellation and
(b) Securities in exchange for or in lieu of which other Securities have been
authenticated and delivered pursuant to this CVR Agreement, other than any such
Securities in respect of which there shall have been presented to the Trustee
proof satisfactory to it that such Securities are held by a bona fide purchaser
in whose hands the Securities are valid obligations of the Company; provided,
however, that in determining whether the Holders of the requisite Outstanding
Securities have given any request, demand, authorization, direction, consent,
waiver or other action hereunder, Securities owned by the Company or any
Affiliate of the Company, whether held as treasury securities or otherwise,
shall be disregarded and deemed not to be Outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such request, demand, authorization, direction, consent, waiver or other action,
only Securities that a Responsible Officer of the Trustee actually knows are so
owned shall be so disregarded (but the Trustee need not confirm or investigate
the accuracy of mathematical calculations or other facts stated in such request,
demand, authorization, direction, consent, waiver or other action).

“Party” shall mean the Trustee and the Company, as applicable.

“Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to SECTION 3.1, if any, on any Securities on behalf of the
Company.

“Payment Certificate” has the meaning set forth in SECTION 3.1(c).

“Payment Event Date” means the date on which Final Resolution occurs.

“Person” means any individual, corporation, partnership, joint venture,
association, jointstock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

“Permitted Junior Securities” shall have the meaning set forth in SECTION
10.2(a).

 

5



--------------------------------------------------------------------------------

“Registration Statement” shall have the meaning set forth in the Recitals of
this CVR Agreement.

“Responsible Officer” when used with respect to the Trustee means any officer
assigned to the Corporate Trust Office and also means, with respect to any
particular corporate trust matter, any other officer of the Trustee to whom such
matter is referred because of his or her knowledge of and familiarity with the
particular subject.

“Securities” shall have the meaning set forth in the Preamble of this CVR
Agreement.

“Securities Act” shall have the meaning set forth in the Recitals of this CVR
Agreement.

“Security Register” shall have the meaning set forth in SECTION 3.5(a) of this
CVR Agreement.

“Security Registrar” shall have the meaning set forth in SECTION 3.5(a) of this
CVR Agreement.

“Senior Obligations” means (a) the principal of, and premium (if any) and
interest (including, without limitation, any interest accruing subsequent to the
filing of a petition of bankruptcy at the rate provided for in the documentation
with respect thereto, whether or not such interest is an allowed claim under
applicable Law) on, the following existing or future obligations of the Company,
and all other amounts owing thereon, (i) with respect to borrowed money,
(ii) evidenced by notes, debentures, bonds or other similar debt instruments,
(iii) with respect to the net obligations owed under interest rate swaps or
similar agreements or currency exchange transactions, (iv) reimbursement
obligations in respect of letters of credit and similar obligations, (v) in
respect of capital leases, or (vi) guarantees in respect of obligations referred
to in clauses (i) through (v) above; unless, in any case, the instrument
creating or evidencing the same or pursuant to which the same is outstanding
provides that such obligations are pari passu to or subordinate in right of
payment to the Securities and (b) any Losses.

Notwithstanding the foregoing, “Senior Obligations” shall not include:

(a) Junior Obligations;

(b) trade debt incurred in the ordinary course of business;

(c) any intercompany indebtedness between the Company and any of its
Subsidiaries or Affiliates;

(d) indebtedness of the Company that is subordinated in right of payment to
Senior Obligations;

(e) indebtedness or other obligations of the Company that by its terms ranks
equal or junior in right of payment to the Junior Obligations;

(f) indebtedness of the Company that, by operation of Law, is subordinate to any
general unsecured obligations of the Company;

 

6



--------------------------------------------------------------------------------

(g) indebtedness evidenced by any guarantee of indebtedness ranking equal or
junior in right of payment to the Junior Obligations;

(h) indebtedness consisting of the deferred purchase price for property or
services, including earn-out and milestone payments and contingent value rights;
or

(i) indebtedness that is contractually non-recourse to the general credit of the
Company.

“Series A Contingent Value Rights” shall have the meaning set forth in SECTION
3.1(b) of this CVR Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent (50%) of the total voting power of shares of Voting
Securities is at the time owned or controlled, directly or indirectly, by:
(a) such Person; (b) such Person and one or more Subsidiaries of such Person; or
(c) one or more Subsidiaries of such Person.

“Tax” means any U.S. federal, state or local tax, assessment, levy or other
governmental charge of any kind, including any income, profits, gross receipts,
license, payroll, employment, severance, stamp, occupation, premium, windfall
profits, environmental, customs duty, capital stock, franchise, sales, social
security, unemployment, disability, use, property, withholding, excise,
transfer, registration, production, value added, alternative minimum, occupancy,
estimated or any other tax of any kind whatsoever, whether disputed or not,
together with any interest, penalty or addition thereto.

“Tax Return” means any return, report, declaration, claim or other statement
(including attached schedules) relating to Taxes.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
CVR Agreement, until a successor Trustee shall have become such pursuant to the
applicable provisions of this CVR Agreement, and thereafter “Trustee” shall mean
such successor Trustee.

“Voting Securities” means securities or other interests having voting power, or
the right, to elect or appoint directors, or any Persons performing similar
functions, irrespective of whether or not stock or other interests of any other
class or classes shall have or might have voting power or any right by reason of
the happening of any contingency.

SECTION 1.2 Compliance and Opinions.

(a) Upon any application or request by the Company to the Trustee to take any
action under any provision of this CVR Agreement, the Company shall furnish to
the Trustee an Officer’s Certificate stating that, in the opinion of the signor,
all conditions precedent, if any, provided for in this CVR Agreement relating to
the proposed action have been complied with and an Opinion of Counsel stating,
subject to customary exceptions, that in the opinion of such

 

7



--------------------------------------------------------------------------------

counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this CVR
Agreement relating to such particular application or request, no additional
certificate or opinion need be furnished.

(b) Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this CVR Agreement shall include: (i) a statement that
each individual signing such certificate or opinion has read such covenant or
condition and the definitions herein relating thereto; (ii) a brief statement as
to the nature and scope of the examination or investigation upon which the
statements or opinions contained in such certificate or opinion are based;
(iii) a statement that, in the opinion of each such individual, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and (iv) a statement as to whether, in the opinion of each
such individual, such condition or covenant has been complied with.

SECTION 1.3 Form of Documents Delivered to Trustee.

(a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

(b) Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Company stating that
the information with respect to such factual matters is in the possession of the
Company.

(c) Any certificate, statement or opinion of an officer of the Company or of
counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Company. Any certificate or opinion of any
independent firm of public accountants filed with the Trustee shall contain a
statement that such firm is independent.

(d) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this CVR Agreement, they may, but need not, be consolidated
and form one instrument.

SECTION 1.4 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this CVR Agreement to be given or taken by Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered

 

8



--------------------------------------------------------------------------------

to the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
CVR Agreement and (subject to SECTION 4.1) conclusive in favor of the Trustee
and the Company, if made in the manner provided in this SECTION 1.4. The Company
may set a record date for purposes of determining the identity of Holders
entitled to vote or consent to any action by vote or consent authorized or
permitted under this CVR Agreement, which date shall be no greater than ninety
(90) days and no less than ten (10) days prior to the date of such vote or
consent to any action by vote or consent authorized or permitted under this CVR
Agreement. If not previously set by the Company, (i) the record date for
determining the Holders entitled to vote at a meeting of the Holders shall be
the date preceding the date notice of such meeting is mailed to the Holders, or
if notice is not given, on the day next preceding the day such meeting is held,
and (ii) the record date for determining the Holders entitled to consent to any
action in writing without a meeting shall be the first date on which a signed
written consent setting forth the action taken or proposed to be taken is
delivered to the Company. If a record date is fixed, those Persons who were
Holders of Securities at such record date (or their duly designated proxies),
and only those Persons, shall be entitled to take such action by vote or consent
or, except with respect to clause (d) below, to revoke any vote or consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such vote or consent shall be valid or effective for more than
one hundred twenty (120) days after such record date.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any reasonable manner which the Trustee deems
sufficient.

(c) The ownership of Securities shall be proved by the Security Register.
Neither the Company nor the Trustee nor any agent of the Company or the Trustee
shall be affected by any notice to the contrary.

(d) At any time prior to (but not after) the evidencing to the Trustee, as
provided in this SECTION 1.4, of the taking of any action by the Holders of the
Securities specified in this CVR Agreement in connection with such action, any
Holder of a Security the serial number of which is shown by the evidence to be
included among the serial numbers of the Securities the Holders of which have
consented to such action may, by filing written notice at the Corporate Trust
Office and upon proof of holding as provided in this SECTION 1.4, revoke such
action so far as concerns such Security. Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security or the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, suffered or omitted to
be done by the Trustee, any Paying Agent or the Company in reliance thereon,
whether or not notation of such action is made upon such Security.

 

9



--------------------------------------------------------------------------------

SECTION 1.5 Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this CVR Agreement to be made upon, given or
furnished to, or filed with:

(a) the Trustee by any Holder or by the Company shall be sufficient for every
purpose hereunder if made, given, furnished or filed, in writing, to or with the
Trustee at its Corporate Trust Office; or

(b) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder if in writing and mailed, first-class postage prepaid, to the
Company addressed to it at Community Health Systems, Inc., 4000 Meridian Blvd.,
Franklin, Tennessee 37067, Attention: General Counsel, or at any other address
previously furnished in writing to the Trustee by the Company.

SECTION 1.6 Notice to Holders; Waiver.

(a) Where this CVR Agreement provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at the Holder’s address as it appears in the Security Register,
not later than the latest date, and not earlier than the earliest date,
prescribed for the giving of such notice. In any case where notice to Holders is
given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders. Where this CVR Agreement provides for
notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

(b) In case by reason of the suspension of regular mail service or by reason of
any other cause, it shall be impracticable to mail notice of any event as
required by any provision of this CVR Agreement, then any method of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

SECTION 1.7 Conflict with the Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with another provision hereof which is required
to be included in this CVR Agreement by any of the provisions of the Trust
Indenture Act, such required provision shall control.

SECTION 1.8 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof.

SECTION 1.9 Benefits of Agreement. Nothing in this CVR Agreement or in the
Securities, express or implied, shall give to any Person (other than the Parties
hereto and their successors and permitted assigns and, solely in accordance with
the express terms of this CVR Agreement and subject to SECTIONS 1.13, 3.1(g) and
8.6, the Holders) any benefit or any legal or equitable right, remedy or claim
under this CVR Agreement or under any covenant or provision herein contained.

SECTION 1.10 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.

 

10



--------------------------------------------------------------------------------

(a) THIS CVR AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR AGREEMENT,
OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR AGREEMENT (INCLUDING
ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY
REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS CVR AGREEMENT OR
AS AN INDUCEMENT TO ENTER INTO THIS CVR AGREEMENT) OR THE SECURITIES, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

(b) EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE
OF THE SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK IN RESPECT OF ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR AGREEMENT (INCLUDING ANY CLAIM
OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION
OR WARRANTY MADE IN OR IN CONNECTION WITH THIS CVR AGREEMENT OR AS AN INDUCEMENT
TO ENTER INTO THIS CVR AGREEMENT), OR THE SECURITIES, AND IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS. EACH OF THE COMPANY AND THE TRUSTEE AGREES
THAT PROCESS MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE
STATE OF NEW YORK FOR SUCH PERSONS. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE,
COUNTERCLAIM OR OTHERWISE, IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS CVR
AGREEMENT (A) ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN THE FAILURE TO SERVE PROCESS IN
ACCORDANCE WITH THIS SECTION 1.10, (B) THAT IT OR ITS PROPERTY IS EXEMPT OR
IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED
IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE),
AND (C) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW THAT (I) THE SUIT,
ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (II) THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER AND (III) THIS CVR
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS.

(c) EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE
OF THE SECURITIES, HEREBY AGREES THAT ANY

 

11



--------------------------------------------------------------------------------

CONTROVERSY WHICH MAY ARISE UNDER THIS CVR AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PERSON HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CVR AGREEMENT OR THE SUBJECT MATTER HEREOF.

(d) EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE
OF THE SECURITIES, HEREBY AGREES THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, IN NO EVENT SHALL THE COMPANY BE RESPONSIBLE TO THE TRUSTEE OR ANY
HOLDER FOR ANY CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.

SECTION 1.11 Legal Holidays. In the event that the CVR Payment Date shall not be
a Business Day, then (notwithstanding any provision of this CVR Agreement or the
Securities to the contrary) payment on the Securities need not be made on such
date, but may be made, without the accrual of any interest thereon, on the next
succeeding Business Day with the same force and effect as if made on the CVR
Payment Date.

SECTION 1.12 Separability Clause. In the event any provision in this CVR
Agreement or in the CVRs shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

SECTION 1.13 No Recourse Against Others. A past or present director, officer or
employee, as such, of the Company or an Affiliate of the Company or the Trustee
shall not have any liability for any obligations of the Company or the Trustee
under the Securities or this CVR Agreement or for any claim based on, in respect
of or by reason of such obligations or their creation. By accepting a Security,
each Holder waives and releases all such liability. The waiver and release are
part of the consideration for the issue of the Securities.

SECTION 1.14 Counterparts. This CVR Agreement shall be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this CVR Agreement.

SECTION 1.15 Acceptance of Trust. [—], the Trustee named herein, hereby accepts
the trusts in this CVR Agreement declared and provided, upon the terms and
conditions set forth herein.

SECTION 1.16 Termination. This CVR Agreement shall terminate and be of no
further force or effect, and the parties hereto shall have no liability
hereunder, at 5:00 p.m., New York City time, on the CVR Payment Date; provided,
that the obligations of the Parties to this CVR Agreement set forth in
Section 4.7 and the obligation of the Company to pay the CVR Payment Amount that
is due in accordance with the terms of this CVR Agreement shall survive
termination of this CVR Agreement in accordance with its terms, and provided
further that no termination of this CVR Agreement shall be deemed to affect the
rights of the parties set forth in ARTICLE8 of this CVR Agreement to bring suit
in the case of a Breach occurring prior to such CVR Payment Date.

 

12



--------------------------------------------------------------------------------

ARTICLE2

SECURITY FORMS

SECTION 2.1 Forms Generally.

(a) The Securities and the Trustee’s certificate of authentication shall be in
the forms set forth in Annex A, attached hereto and incorporated herein by this
reference, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this CVR Agreement and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange or as may be required by Law or any rule or regulation
pursuant thereto, all as may be determined by the officers executing such
Securities, as evidenced by their execution of the Securities. Any portion of
the text of any Security may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Security.

(b) The Securities shall be typewritten, printed, lithographed or engraved on
steel engraved borders or produced by any combination of these methods or may be
produced in any other manner permitted by the rules of any securities exchange
on which the Securities may be listed, all as determined by the officers
executing such Securities, as evidenced by their execution of such Securities.

ARTICLE3

THE SECURITIES

SECTION 3.1 Title and Payment Terms.

(a) The aggregate number of CVRs in respect of which CVR Certificates may be
authenticated and delivered under this CVR Agreement is limited to a number
equal to [—], 2 except for Securities authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
pursuant to SECTION 3.4, 3.5, 3.6 or 6.6. From and after the Effective Time, the
Company shall not be permitted to issue any CVRs, except as provided and in
accordance with the terms and conditions of the Merger Agreement or as otherwise
expressly permitted by this CVR Agreement.

(b) The Securities shall be known and designated as the “Series A Contingent
Value Rights” of the Company.

(c) Promptly following the Payment Event Date, but in no event later than thirty
(30) days after such date, the Company shall deliver to the Trustee and provide
notice to the Holders of a certificate (the “Payment Certificate”) setting forth
in reasonable detail the Company’s calculation of the CVR Payment Amount.

 

2 Note to Draft: To equal total number of CVRs to be issued pursuant to the
Merger Agreement on the Closing Date.

 

13



--------------------------------------------------------------------------------

(d) All determinations with respect to the calculation of the CVR Payment Amount
shall be reasonably made by the Company in good faith, and such determinations
shall be binding on the Holders absent manifest error; provided that (i) the
Company may and, at the written request of the Trustee, shall, at the Company’s
sole cost and expense, reasonably select an independent third-party financial,
accounting, valuation, appraisal or other advisor (an “Independent Advisor”) to
assist it in calculating the amount of the CVR Payment Amount. The Company shall
be entitled to conclusively rely on the reports of any Independent Advisor for
purposes of making its determination hereunder and all such calculations of the
Independent Advisor shall be binding on the Holders absent manifest error. In
the event that a Final Resolution involves a settlement which includes claims
that are not included in the Existing Litigation, the Company or the Independent
Advisor, as the case may be, will calculate in good faith the amount of Losses
that are properly attributed to the Existing Litigation, on the one hand, and
such other claims, on the other hand.

(e) If the CVR Payment Amount reflected on the Payment Certificate is greater
than zero, the Company shall establish a CVR Payment Date that is not later than
sixty (60) days after the Payment Event Date. On or prior to the CVR Payment
Date, the Company shall cause an amount in cash equal to the CVR Payment Amount
multiplied by the number of Outstanding Securities to be delivered to the Paying
Agent. On the CVR Payment Date, the Paying Agent shall (in accordance with such
exchange procedures as the Paying Agent and the Company may reasonably agree and
subject to SECTION 7.1) pay to each Holder as of the CVR Payment Date an amount
in cash equal to the CVR Payment Amount multiplied by the number of CVRs held by
such Holder, as reflected in the Security Register.

(f) The Holders of the CVR Certificates, by acceptance thereof, agree that no
joint venture, partnership or other fiduciary relationship is created hereby or
by the Securities.

(g) Other than in the case of interest on amounts due and payable after the
occurrence of a Breach, no interest or dividends shall accrue on any amounts
payable in respect of the CVRs.

(h) Except to the extent any portion of any CVR Payment Amount is required to be
treated as interest pursuant to applicable Law, the Parties hereto agree to
treat the CVRs issued pursuant to this CVR Agreement in connection with the
Merger Agreement for all Tax purposes as consideration for the shares of Company
Common Stock, Company Stock Options, Company Restricted Stock Awards, Company
Deferred Stock Awards and Company Performance Cash Awards, and none of the
Parties hereto will take any position to the contrary on any Tax Return or for
other Tax purposes except as required by applicable Law. Except to the extent
otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code, the Company shall determine the portion of any CVR
Payment Amount required to be treated as interest for U.S. federal income tax
purposes pursuant to Section 483 of the Code and the Treasury Regulations
promulgated thereunder.

 

14



--------------------------------------------------------------------------------

(i) The Holder of any CVR or CVR Certificate is not, and shall not, by virtue
thereof, be entitled to any rights of a holder of any Voting Securities or other
equity security or other ownership interest of the Company, in any constituent
company to the Merger or in any of such companies’ Affiliates or other
subsidiaries, either at Law or in equity, and the rights of the Holders are
limited to those contractual rights expressed in this CVR Agreement.

(j) Except as provided in this CVR Agreement, none of the Company or any of its
Affiliates shall have any right to set off any amounts owed or claimed to be
owed by any Holder to any of them against such Holder’s Securities or any CVR
Payment Amount or other amount payable to such Holder in respect of such
Securities.

(k) In the event that (i) all of the CVR Certificates not previously cancelled
shall have become due and payable pursuant to the terms hereof, (ii) all
disputes with respect to amounts payable to the Holders brought pursuant to the
terms and conditions of this CVR Agreement have been resolved, and (iii) the
Company has paid or caused to be paid or deposited with the Trustee all amounts
payable to the Holders under this CVR Agreement, then this CVR Agreement shall
cease to be of further effect and shall be deemed satisfied and discharged.
Notwithstanding the satisfaction and discharge of this CVR Agreement, the
obligations of the Company under SECTION 4.7(c) shall survive.

(l) The Company and the Paying Agent shall be entitled to deduct and withhold
from any amount payable pursuant to this CVR Agreement such amounts as they
reasonably determine are required to be deducted and withheld under applicable
Tax law. Amounts withheld pursuant to this SECTION 3.1(l) and timely paid to the
appropriate Tax authority shall be treated for all purposes of this CVR
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made.

SECTION 3.2 Registrable Form. The Securities shall be issuable only in
registered form.

SECTION 3.3 Execution, Authentication, Delivery and Dating.

(a) The Securities shall be executed on behalf of the Company by its Chief
Executive Officer or any other person duly authorized to act on behalf of the
Company for such purpose or any general purpose, but need not be attested. The
signature of any of these persons on the Securities may be manual or facsimile.

(b) Securities bearing the manual or facsimile signatures of individuals who
were, at the time of execution, the proper officers of the Company shall bind
the Company, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Securities or
did not hold such offices at the date of such Securities.

(c) At any time and from time to time after the execution and delivery of this
CVR Agreement, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities; and the Trustee, in accordance with such
Company Order, shall authenticate and deliver such Securities as provided in
this CVR Agreement and not otherwise.

 

15



--------------------------------------------------------------------------------

(d) Each Security shall be dated the date of its authentication.

(e) No Security shall be entitled to any benefit under this CVR Agreement or be
valid or obligatory for any purpose unless there appears on such Security a
certificate of authentication substantially in the form provided for herein duly
executed by the Trustee, by manual or facsimile signature of an authorized
officer, and such certificate upon any Security shall be conclusive evidence,
and the only evidence, that such Security has been duly authenticated and
delivered hereunder and that the Holder is entitled to the benefits of this CVR
Agreement.

SECTION 3.4 Intentionally Omitted.

SECTION 3.5 Registration, Registration of Transfer and Exchange.

(a) The Company shall cause to be kept at the office of the Trustee a register
(the register maintained in such office and in any other office or agency
designated pursuant to SECTION 7.2 being herein sometimes referred to as the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Securities and of
transfers of Securities. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.

(b) Upon surrender for registration of transfer of any Security at the office or
agency of the Company designated pursuant to SECTION 7.2, the Company shall
execute, and the Trustee shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new CVR Certificates
representing the same aggregate number of CVRs represented by the CVR
Certificate so surrendered that are to be transferred and the Company shall
execute and the Trustee shall authenticate and deliver, in the name of the
transferor, one or more new CVR Certificates representing the aggregate number
of CVRs represented by such CVR Certificate that are not to be transferred.

(c) At the option of the Holder, CVR Certificates may be exchanged for other CVR
Certificates that represent in the aggregate the same number of CVRs as the CVR
Certificates surrendered at such office or agency. Whenever any CVR Certificates
are so surrendered for exchange, the Company shall execute, and the Trustee
shall authenticate and deliver, the CVR Certificates which the Holder making the
exchange is entitled to receive.

(d) All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
rights, and entitled to the same benefits under this CVR Agreement, as the
Securities surrendered upon such registration of transfer or exchange.

(e) Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Security Registrar) be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.

(f) No service charge shall be made for any registration of transfer or exchange
of Securities, but the Company may require payment of a sum sufficient to cover
any documentary, stamp or similar tax or other similar governmental charge
payable in connection with any registration of transfer or exchange of
Securities, other than exchanges pursuant to SECTIONS 3.4, 3.6 or 6.6 not
involving any transfer.

 

16



--------------------------------------------------------------------------------

SECTION 3.6 Mutilated, Destroyed, Lost and Stolen Securities.

(a) If (i) any mutilated Security is surrendered to the Trustee, or (ii) the
Company and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of any Security, and there is delivered to the
Company and the Trustee an affidavit of loss in respect of such Security, then,
in the absence of notice to the Company or the Trustee that such Security has
been acquired by a bona fide purchaser, the Company shall execute and, upon
delivery of a Company Order, the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new CVR Certificate of like tenor and amount of CVRs,
bearing a number not contemporaneously outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Security has become or
is to become finally due and payable within fifteen (15) days, the Company in
its discretion may, instead of issuing a new CVR Certificate, pay to the Holder
of such Security on the CVR Payment Date all amounts due and payable with
respect thereto.

(c) Every new Security issued pursuant to this SECTION 3.6 in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this CVR Agreement equally and proportionately with
any and all other Securities duly issued hereunder.

(d) The provisions of this SECTION 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

SECTION 3.7 Payments with Respect to CVR Certificates. Payment of any amounts
pursuant to the CVRs shall be made in such coin or currency of the United States
of America as at the time is legal tender for the payment of public and private
debts. The Company may, at its option, pay such amounts by wire transfer or
check payable in such money.

SECTION 3.8 Persons Deemed Owners. Prior to the time of due presentment for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name any Security is registered as
the owner of such Security for the purpose of receiving payment on such Security
and for all other purposes whatsoever, whether or not such Security be overdue,
and neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.

SECTION 3.9 Cancellation. All Securities surrendered for payment, registration
of transfer or exchange shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee and shall be promptly cancelled by it. The
Company shall promptly deliver to the Trustee for cancellation any Securities
previously authenticated and delivered hereunder which the Company has acquired
in any manner whatsoever, and all Securities so delivered shall be promptly
cancelled by the Trustee. No Securities shall be authenticated in lieu of or in
exchange for any Securities cancelled as provided in this SECTION 3.9, except as
expressly permitted by

 

17



--------------------------------------------------------------------------------

this CVR Agreement. All cancelled Securities held by the Trustee shall be
destroyed and a certificate of

destruction shall be issued by the Trustee to the Company, unless otherwise
directed by a Company Order.

SECTION 3.10 CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in any notice provided for in this CVR Agreement as a
convenience to Holders; provided, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any such notice and that reliance may be
placed only on the other identification numbers printed on the Securities, and
any such notice shall not be affected by any defect in or omission of such
numbers. The Company shall promptly notify the Trustee in writing of any change
in the “CUSIP” numbers.

ARTICLE4

THE TRUSTEE

SECTION 4.1 Certain Duties and Responsibilities.

(a) With respect to the Holders, the Trustee, prior to the occurrence of a
Breach (as defined in SECTION 8.1) with respect to the Securities and after the
curing or waiving of all Breaches which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this CVR
Agreement and no implied covenants shall be read into this CVR Agreement against
the Trustee. In case a Breach with respect to the Securities has occurred (which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this CVR Agreement, and use the same degree of care and
skill in their exercise, as a reasonably prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

(b) In the absence of bad faith on its part, prior to the occurrence of a Breach
and after the curing or waiving of all such Breaches which may have occurred,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee which conform to the requirements of this CVR
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this CVR Agreement.

(c) No provision of this CVR Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that (i) this Subsection (c) shall not be
construed to limit the effect of Subsections (a) and (b) of this SECTION 4.1;
(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts; and (iii) the Trustee shall not
be liable with respect to any action taken or omitted to be taken by it in good
faith in accordance with the direction of the Holders pursuant to SECTION 8.9
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this CVR Agreement.

 

18



--------------------------------------------------------------------------------

(d) Whether or not therein expressly so provided, every provision of this CVR
Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this SECTION
4.1.

SECTION 4.2 Certain Rights of Trustee. Subject to the provisions of SECTION 4.1,
including without limitation, the duty of care that the Trustee is required to
exercise upon the occurrence of a Breach:

(a) the Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties
and the Trustee need not investigate any fact or matter stated in the document;

(b) any request or direction or order of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution
and the Trustee shall not be liable for any action it takes or omits to take in
good faith reliance thereon;

(c) whenever in the administration of this CVR Agreement the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate and the Trustee shall not be liable for any action it
takes or omits to take in good faith reliance thereon or an Opinion of Counsel;

(d) the Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

(e) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this CVR Agreement at the request or direction of any of
the Holders pursuant to this CVR Agreement, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, appraisal, bond, debenture,
note, coupon, security, or other paper or document, but the Trustee in its
discretion may make such further inquiry or investigation into such facts or
matters as it may see fit, and if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney, as
necessary for such inquiry or investigation;

 

19



--------------------------------------------------------------------------------

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;

(h) the Trustee shall not be liable for any action taken, suffered or omitted to
be taken by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this CVR Agreement;

(i) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Paying Agent, the Security
Registrar, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder;

(j) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action; and

(k) certain of the Trustee’s duties hereunder may be performed by the Paying
Agent or Security Registrar.

SECTION 4.3 Notice of Breach. If a breach occurs hereunder with respect to the
Securities, the Trustee shall give the Holders notice of any such breach
actually known to it as and to the extent applicable and provided by the Trust
Indenture Act; provided, however, that in the case of any breach of the
character specified in SECTION 8.1(b) with respect to the Securities, no notice
to Holders shall be given until at least ninety (90) days after the occurrence
thereof. For the purpose of this SECTION 4.3, the term “breach” means any event
that is, or after notice or lapse of time or both would become, a Breach with
respect to the Securities.

SECTION 4.4 Not Responsible for Recitals or Issuance of Securities. The Trustee
shall not be accountable for the Company’s use of the Securities. The recitals
contained herein and in the Securities, except the Trustee’s certificates of
authentication, shall be taken as the statements of the Company, and the Trustee
assumes no responsibility for their correctness. The Trustee makes no
representations as to the validity or sufficiency of this CVR Agreement or of
the Securities.

SECTION 4.5 May Hold Securities. The Trustee, any Paying Agent, Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities, and, subject to
SECTIONS 4.8 and 4.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Paying Agent, Security Registrar or such
other agent.

SECTION 4.6 Money Held in Trust. Except as expressly provided in this CVR
Agreement, money held by the Trustee in trust hereunder need not be segregated
from other funds except to the extent required by Law. The Trustee shall be
under no liability for interest on any money received by it hereunder, except as
otherwise agreed by the Trustee in writing with the Company.

 

20



--------------------------------------------------------------------------------

SECTION 4.7 Compensation and Reimbursement. The Company agrees:

(a) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amount as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of Law in regard to the compensation of a trustee of an express
trust);

(b) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee in accordance with any provision of this CVR Agreement
(including the reasonable compensation and the reasonable expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to the Trustee’s negligence, bad faith or
willful misconduct; and

(c) to indemnify the Trustee and any predecessor Trustee and each of their
respective agents, officers, directors and employees for, and to hold them
harmless against, any loss, liability or expense (including attorneys fees and
expenses) incurred without negligence or bad faith on its part, arising out of
or in connection with the acceptance or administration of this trust and the
performance of its duties hereunder, including the reasonable costs and expenses
of defending itself against any claim or liability in connection with the
exercise or performance of any of its powers or duties hereunder. The Company’s
payment obligations pursuant to this SECTION 4.7 shall survive the termination
of this CVR Agreement. When the Trustee incurs expenses after the occurrence of
a Breach specified in SECTION 8.1(c) or 8.1(d) with respect to the Company, the
expenses are intended to constitute expenses of administration under bankruptcy
Laws.

SECTION 4.8 Disqualification; Conflicting Interests.

(a) If applicable, to the extent that the Trustee or the Company determines that
the Trustee has a conflicting interest within the meaning of the Trust Indenture
Act, the Trustee shall immediately notify the Company of such conflict and,
within ninety (90) days after ascertaining that it has such conflicting
interest, either eliminate such conflicting interest or resign to the extent and
in the manner provided by, and subject to the provisions of, the Trust Indenture
Act and this CVR Agreement. The Company shall take prompt steps to have a
successor appointed in the manner provided in this CVR Agreement.

(b) In the event the Trustee shall fail to comply with the foregoing subsection
4.8(a), the Trustee shall, within ten (10) days of the expiration of such ninety
(90) day period, transmit a notice of such failure to the Holders in the manner
and to the extent provided in the Trust Indenture Act and this CVR Agreement.

(c) In the event the Trustee shall fail to comply with the foregoing subsection
4.8(a) after written request therefor by the Company or any Holder, any Holder
of any Security who has been a bona fide Holder for at least six (6) months may
on behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of such Trustee and the appointment of a
successor Trustee.

 

21



--------------------------------------------------------------------------------

SECTION 4.9 Corporate Trustee Required; Eligibility. There shall at all times be
a Trustee hereunder which satisfies the applicable requirements of Sections
310(a)(1) and (5) of the Trust Indenture Act and has a combined capital and
surplus of at least one hundred fifty million dollars ($150,000,000). If such
corporation publishes reports of condition at least annually, pursuant to Law or
to the requirements of a supervising or examining authority, then for the
purposes of this SECTION 4.9, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this SECTION
4.9, it shall resign immediately in the manner and with the effect hereinafter
specified in this ARTICLE4.

SECTION 4.10 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this ARTICLE4 shall become effective until the acceptance of
appointment by the successor Trustee under SECTION 4.11.

(b) The Trustee, or any trustee or trustees hereafter appointed, may resign at
any time by giving written notice thereof to the Company. If an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within thirty (30) days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(c) The Trustee may be removed at any time by a demand in writing by the
Majority Holders delivered to the Trustee and to the Company.

(d) If at any time:

(i) the Trustee shall fail to comply with SECTION 4.8 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six (6) months; or

(ii) the Trustee shall cease to be eligible under SECTION 4.9 and shall fail to
resign after written request therefor by the Company or by any such Holder; or

(iii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any case, (A) the Company, by a Board Resolution or action of the Chief
Executive Officer, may remove the Trustee, or (B) the Holder of any Security who
has been a bona fide Holder of a Security for at least six (6) months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution

 

22



--------------------------------------------------------------------------------

and/or action of the Chief Executive Officer, shall promptly appoint a successor
Trustee. If, within one (1) year after any removal by the Majority Holders, a
successor Trustee shall be appointed by act of the Majority Holders delivered to
the Company and the retiring Trustee the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment in accordance with SECTION
4.11, become the successor Trustee and supersede the successor Trustee appointed
by the Company. If no successor Trustee shall have been so appointed by the
Company or the Holders of the Securities and accepted appointment within sixty
(60) days after the retiring Trustee tenders its resignation or is removed, the
retiring Trustee may, or, the Holder of any Security who has been a bona fide
Holder for at least six (6) months may on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(f) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders of Securities as
their names and addresses appear in the Security Register. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office. If the Company fails to send such notice within ten (10) days after
acceptance of appointment by a successor Trustee, it shall not be a breach
hereunder but the successor Trustee shall cause the notice to be mailed at the
expense of the Company.

SECTION 4.11 Acceptance of Appointment of Successor.

(a) Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, upon request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee, and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

(b) No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
ARTICLE4.

SECTION 4.12 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, by sale or otherwise shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
ARTICLE4, without the execution or filing of any paper or any further act on the
part of any of the Parties hereto. In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion, sale or consolidation to such authenticating Trustee may
adopt such authentication and deliver the Securities so authenticated

 

23



--------------------------------------------------------------------------------

with the same effect as if such successor Trustee had itself authenticated such
Securities; and such certificate shall have the full force which it is anywhere
in the Securities or in this CVR Agreement provided that the certificate of the
Trustee shall have; provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.

SECTION 4.13 Preferential Collection of Claims Against Company. If and when the
Trustee shall be or shall become a creditor, directly or indirectly, secured or
unsecured, of the Company (or any other obligor upon the Securities), excluding
any creditor relationship set forth in Section 311(b) of the Trust Indenture
Act, if applicable, the Trustee shall be subject to the applicable provisions of
the Trust Indenture Act regarding the collection of claims against the Company
(or any such other obligor).

ARTICLE5

HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY

SECTION 5.1 Company to Furnish Trustee with Names and Addresses of Holders. The
Company shall furnish or cause to be furnished to the Trustee (a) promptly after
the issuance of the Securities, and semi-annually thereafter, a list, in such
form as the Trustee may reasonably require, of the names and addresses of the
Holders as of a recent date, and (b) at such times as the Trustee may request in
writing, within thirty (30) days after receipt by the Company of any such
request, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders as of a date not more than fifteen (15) days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Security Registrar, no such list need be furnished.

SECTION 5.2 Preservation of Information; Communications to Holders.

(a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in SECTION 5.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
SECTION 5.1 upon receipt of a new list so furnished.

(b) The rights of the Holders to communicate with other Holders with respect to
their rights under this CVR Agreement and the corresponding rights and
privileges of the Trustee shall be as provided by Section 312(b)(2) of the Trust
Indenture Act, if applicable.

(c) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company nor the Trustee shall be
deemed to be in violation of Law or held accountable by reason of the disclosure
of any such information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act (if applicable) regardless of the source
from which such information was derived.

 

24



--------------------------------------------------------------------------------

SECTION 5.3 Reports by Trustee.

(a) Within sixty (60) days after December 31 of each year commencing with the
December 31 following the date of this CVR Agreement, the Trustee shall transmit
to all Holders such reports concerning the Trustee and its actions under this
CVR Agreement as may be required pursuant to the Trust Indenture Act to the
extent and in the manner provided pursuant thereto. The Trustee shall also
comply with Section 313(b)(2) of the Trust Indenture Act, if applicable. The
Trustee shall also transmit by mail all reports as required by Section 313(c) of
the Trust Indenture Act, if applicable.

(b) A copy of each such report shall, at the time of such transmission to the
Holders, be filed by the Trustee with each stock exchange, if any, upon which
the Securities are listed, with the Commission and also with the Company. The
Company shall promptly notify the Trustee when the Securities are listed on any
stock exchange.

SECTION 5.4 Reports by Company.

(a) The Company shall: (a) file with the Trustee, (i) within fifteen (15) days
after the Company files the same with the Commission, copies of the annual
reports filed on Form 10-K and quarterly reports filed on Form 10-Q and of the
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Company is required to file with the Commission, pursuant
to Section 13 or Section 15(d) of the Exchange Act (such annual and quarterly
reports and required information, documents and other reports, together the
“Exchange Act Documents”), (ii) if the Company does not file such annual reports
on Form 10-K or quarterly reports on Form 10-Q with the Commission, within
forty-five (45) days after the end of first three fiscal quarters of each fiscal
year, quarterly information, and, within ninety (90) days after each fiscal
year, annual financial information, in each case calculated in accordance with
Accounting Standards applied consistently with the application of such standards
in either the Company’s prior quarterly reports on Form 10-Q or annual reports
on Form 10-K, as applicable, and (iii) copies of any quarterly financial
information or earnings reports made public by the Company or made available on
the Company’s website, within fifteen (15) days after such information or
reports are furnished or otherwise made public or available; (b) file with the
Trustee such additional information, documents and reports with respect to
compliance by the Company with the conditions and covenants of this CVR
Agreement as may be required from time to time by the rules and regulations of
the Commission; and (c) make available to the Holders on the Company’s website
as of an even date with the filing of such materials with the Trustee, the
information, documents and reports required to be filed by the Company pursuant
to subsections (a) or (b) of this SECTION 5.4. If the Company has timely
electronically filed with the Commission’s Next-Generation EDGAR system (or any
successor system) the reports described above, the Company shall be deemed to
have satisfied the requirements of this Section 5.4.

 

25



--------------------------------------------------------------------------------

ARTICLE6

AMENDMENTS

SECTION 6.1 Amendments without Consent of Holders. Without the consent of any
Holders, the Company and the Trustee, at any time and from time to time, may
enter into one or more amendments hereto or to the Securities, for any of the
following purposes:

(a) to convey, transfer, assign, mortgage or pledge to the Trustee as security
for the Securities any property or assets;

(b) to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities;

(c) to add to the covenants of the Company such further covenants, restrictions,
conditions or provisions as the Board of Directors and/or the Chief Executive
Officer of the Company and the Trustee shall consider to be for the protection
of the Holders of Securities, and to make the occurrence, or the occurrence and
continuance, of a breach of any such additional covenants, restrictions,
conditions or provisions a Breach permitting the enforcement of all or any of
the several remedies provided in this CVR Agreement as herein set forth;
provided, that in respect of any such additional covenant, restriction,
condition or provision, such amendment may provide for a particular period of
grace after breach (which period may be shorter or longer than that allowed in
the case of other breaches) or may provide for an immediate enforcement upon
such a Breach or may limit the remedies available to the Trustee upon such a
Breach or may limit the right of the Acting Holders to waive such a Breach;

(d) to cure any ambiguity, or to correct or supplement any provision herein or
in the Securities which may be defective or inconsistent with any other
provision herein; provided that such amendment shall not adversely affect the
interests of the Holders;

(e) to make any other provisions with respect to matters or questions arising
under this CVR Agreement; provided that such provisions shall not adversely
affect the interests of the Holders;

(f) to make any amendments or changes necessary to comply or maintain compliance
with the Trust Indenture Act, if applicable; or

(g) to make any change that does not adversely affect the interests of the
Holders.

Promptly following any amendment of this CVR Agreement or the Securities in
accordance with this SECTION 6.1, the Trustee shall notify the Holders of the
Securities of such amendment; provided that any failure so to notify the Holders
shall not affect the validity of such amendment.

SECTION 6.2 Amendments with Consent of Holders. With the consent of the Majority
Holders, by Act of said Holders delivered to the Company and the Trustee
(including, without limitation, consents obtained in connection with a purchase
of, or tender offer or exchange offer for, the Securities), the Company (when
authorized by a Board Resolution and/or

 

26



--------------------------------------------------------------------------------

the Chief Executive Officer) and the Trustee may enter into one or more
amendments hereto or to the Securities for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this CVR
Agreement or to the Securities or of modifying in any manner the rights of the
Holders under this CVR Agreement or to the Securities; provided, however, that
no such amendment shall, without the consent of the Holder of each Outstanding
Security affected thereby:

(a) modify in a manner adverse to the Holders (i) any provision contained herein
with respect to the termination of this CVR Agreement or the Securities,
(ii) the time for payment or amount of any CVR Payment Amount, or otherwise
extend the time for payment of the Securities or reduce the amounts payable in
respect of the Securities or modify any other payment term or CVR Payment Date;

(b) reduce the number of CVRs; or

(c) modify any of the provisions of this SECTION 6.2, except to increase the
percentage of Holders from whom consent is required or to provide that certain
other provisions of this CVR Agreement cannot be modified or waived without the
consent of the Holder of each Security affected thereby.

SECTION 6.3 Execution of Amendments. In executing any amendment permitted by
this ARTICLE6, the Trustee (subject to SECTION 4.1) shall be fully protected in
relying upon an Opinion of Counsel stating that the execution of such amendment
is authorized or permitted by this CVR Agreement. The Trustee shall execute any
amendment authorized pursuant to this ARTICLE6 if the amendment does not
adversely affect the Trustee’s own rights, duties or immunities under this CVR
Agreement or otherwise. Otherwise, the Trustee may, but need not, execute such
amendment.

SECTION 6.4 Effect of Amendments; Notice to Holders.

(a) Upon the execution of any amendment under this ARTICLE6, this CVR Agreement
and the Securities shall be modified in accordance therewith, and such amendment
shall form a part of this CVR Agreement and the Securities for all purposes; and
every Holder of Securities theretofore or thereafter authenticated and delivered
hereunder shall be bound thereby.

(b) Promptly after the execution by the Company and the Trustee of any amendment
pursuant to the provisions of this ARTICLE6, the Company shall mail a notice
thereof by first-class mail to the Holders of Securities at their addresses as
they shall appear on the Security Register, setting forth in general terms the
substance of such amendment. Any failure of the Company to mail such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such amendment.

SECTION 6.5 Conformity with Trust Indenture Act. Every amendment executed
pursuant to this ARTICLE6 shall conform to the applicable requirements of the
Trust Indenture Act, if any.

SECTION 6.6 Reference in Securities to Amendments. If an amendment changes the
terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the

 

27



--------------------------------------------------------------------------------

Trustee. Securities authenticated and delivered after the execution of any
amendment pursuant to this

ARTICLE6 may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee as to any matter provided for in such amendment. If the
Company shall so determine, new Securities so modified as to conform, in the
opinion of the Trustee on the one hand and the Board of Directors and/or the
Chief Executive Officer on the other hand, to any such amendment may be prepared
and executed by the Company and authenticated and delivered by the Trustee in
exchange for Outstanding Securities. Failure to make the appropriate notation or
to issue a new Security shall not affect the validity of such amendment.

ARTICLE7

COVENANTS

SECTION 7.1 Payment of Amounts, if any, to Holders. The Company shall duly and
punctually pay or cause to be paid the amounts, if any, on the Securities in
accordance with the terms of the Securities and this CVR Agreement. Such amounts
shall be considered paid on the CVR Payment Date if on such date the Trustee or
the Paying Agent holds in accordance with this CVR Agreement money sufficient to
pay all such amounts then due.

SECTION 7.2 Maintenance of Office or Agency.

(a) As long as any of the Securities remain Outstanding, the Company shall
maintain in the Borough of Manhattan, The City of New York an office or agency
(i) where Securities may be presented or surrendered for payment, (ii) where
Securities may be surrendered for registration of transfer or exchange and
(iii) where notices and demands to or upon the Company in respect of the
Securities and this CVR Agreement may be served. The Corporate Trust Office
shall be such office or agency of the Company, unless the Company shall
designate and maintain some other office or agency for one or more of such
purposes. The Company or any of its Subsidiaries may act as Paying Agent,
registrar or transfer agent; provided that such Person shall take appropriate
actions to avoid the commingling of funds. The Company shall give prompt written
notice to the Trustee of any change in the location of any such office or
agency. If at any time the Company shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee, and the Company hereby
appoints the Trustee as its agent to receive all such presentations, surrenders,
notices and demands.

(b) The Company may from time to time designate one or more other offices or
agencies (in the City of New York) where the Securities may be presented or
surrendered for any or all such purposes, and may from time to time rescind such
designation; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in the Borough of Manhattan, The City of New York for such purposes. The Company
shall give prompt written notice to the Trustee of any such designation or
rescission and any change in the location of any such office or agency.

 

28



--------------------------------------------------------------------------------

SECTION 7.3 Money for Security Payments to Be Held in Trust.

(a) If the Company or any of its Subsidiaries shall at any time act as the
Paying Agent, it shall, on or before the CVR Payment Date, as the case may be,
segregate and hold in trust for the benefit of the Holders all sums held by such
Paying Agent for payment on the Securities until such sums shall be paid to the
Holders as herein provided, and shall promptly notify the Trustee of any failure
of the Company to make payment on the Securities.

(b) Whenever the Company shall have one or more Paying Agents for the
Securities, it shall, on or before a CVR Payment Date, deposit with a Paying
Agent a sum in same day funds sufficient to pay the amount, if any, so becoming
due; such sum to be held in trust for the benefit of the Persons entitled to
such amount, and (unless such Paying Agent is the Trustee) the Company shall
promptly notify the Trustee of such action or any failure so to act.

(c) The Company shall cause each Paying Agent other than the Trustee to execute
and deliver to the Trustee an instrument in which such Paying Agent shall agree
with the Trustee, subject to the provisions of this SECTION 7.3, that (i) such
Paying Agent shall hold all sums held by it for the payment of any amount
payable on Securities in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and shall notify the Trustee of the sums so held and (ii) that it shall
give the Trustee notice of any failure by the Company (or by any other obligor
on the Securities) to make any payment on the Securities when the same shall be
due and payable.

(d) Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment on any Security and remaining unclaimed
for one (1) year after the CVR Payment Date shall be paid to the Company on
Company Request, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money shall thereupon
cease.

SECTION 7.4 Certain Purchases and Sales. The Company or any of its Subsidiaries
or Affiliates may at any time acquire in open market transactions, private
transactions or otherwise, some or all of the Securities; provided that prior to
any acquisition of any Securities, the Company must publicly disclose the amount
of Securities which it has been authorized to acquire and the Company must
report in its quarterly reports the amount of Securities it has been authorized
to acquire as well as the amount of Securities it has acquired as of the end of
such quarterly period reported in such quarterly report.

SECTION 7.5 Books and Records. The Company shall keep, and shall cause its
Subsidiaries to keep records in sufficient detail to enable the amounts payable
under this CVR Agreement to be determined for a period ending on the CVR Payment
Date.

SECTION 7.6 Listing of CVRs. The Company hereby covenants and agrees it shall
use its reasonable best efforts to maintain a listing for trading on the New
York Stock Exchange (“NYSE”) or NASDAQ Capital Market (“NASDAQ”), or if unable
to be listed on the NYSE or NASDAQ, on another national securities exchange, the
OTC Markets Group (f/k/a Pink Sheets) or the OTC Bulletin Board, as designated
by the Company, for so long as any CVRs remain Outstanding.

 

29



--------------------------------------------------------------------------------

SECTION 7.7 Existing Litigation. The Company shall be entitled to fully control
the management and disposition of any Existing Litigation, including with
respect to the defense, negotiation or settlement thereof, and all decisions
relating thereto. In addition, the Company shall keep the Trustee and Holders
reasonably informed, on a timely basis and in no event less than on a quarterly
basis, with respect to the status of the Existing Litigation (including the
reports, documents and other information described in Section 5.4); provided
that so long as Parent is a person subject to the reporting requirements of
Section 13(a) or 15(d) of the Exchange Act, the foregoing requirements shall be
deemed satisfied by satisfying the applicable disclosure requirements of Part I,
Item 3 “Legal Proceedings” in Parent’s annual report on Form 10-K and Part II,
Item 1 “Legal Proceedings” in Parent’s quarterly reports on Form 10-Q. Solely
for purposes of this Section 7.7, “Existing Litigation” shall not include any
such litigation, investigation or other proceeding involving individuals or
entities other than HMA even if HMA is required to indemnify Losses incurred by
such individuals or entities or Losses arising out of any such litigation,
investigation or other proceeding that occurs after the date of the Merger
Agreement.

SECTION 7.8 Notice of Breach. The Company shall file with the Trustee written
notice of the occurrence of any Breach or other breach under this CVR Agreement
within five (5) Business Days of its becoming aware of any such Breach or other
breach.

SECTION 7.9 Non-Use of Name. Neither the Trustee nor the Holders shall use the
name, trademark, trade name or logo of the Company, its Affiliates, or their
respective employees in any publicity or news release relating to this CVR
Agreement or its subject matter, without the prior express written permission of
the Company.

ARTICLE8

REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH

SECTION 8.1 Breach Defined; Waiver of Breach. “Breach” with respect to the
Securities, means each one of the following events which shall have occurred and
be continuing (whatever the reason for such Breach and whether it shall be
voluntary or involuntary or be effected by operation of Law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) failure to pay all or any part of any CVR Payment Amount after a period of
ten (10) Business Days after such CVR Payment Amount shall become due and
payable on the CVR Payment Date or otherwise;

(b) material breach in the performance, or breach in any material respect, of
any covenant or warranty of the Company in respect of the Securities (other than
a covenant or warranty in respect of the Securities, a breach in whose
performance or other breach is specifically dealt with elsewhere in this SECTION
8.1), and continuance of such breach for a period of ninety (90) days after
there has been given, by registered or certified mail, to the

 

30



--------------------------------------------------------------------------------

Company by the Trustee or to the Company and the Trustee by the Acting Holders,
a written notice specifying such breach and requiring it to be remedied and
stating that such notice is a “Notice of Breach” hereunder;

(c) a court of competent jurisdiction shall enter a decree or order for relief
in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or shall
appoint a receiver, liquidator, assignee, custodian, trustee or sequestrator (or
similar official) for the Company or for any substantial part of its property or
ordering the winding up or liquidation of its affairs, and such decree or order
shall remain unstayed and in effect for a period of ninety (90) consecutive
days; or

(d) the Company shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such Law, or
consent to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar official) of the
Company or for any substantial part of its property, or make any general
assignment for the benefit of creditors.

Except where authorization and/or appearance of each of the Holders is required
by applicable Law, if a Breach described above occurs and is continuing, then
either the Trustee may, by notice in writing to the Company, or the Trustee
shall, upon the written request of the Acting Holders by notice in writing to
the Company and to the Trustee, bring suit to protect the rights of the Holders,
including to obtain payment for any amounts then due and payable; which amounts
shall bear interest at the Breach Interest Rate from the date such amounts were
due and payable until payment is made to the Trustee.

SECTION 8.2 Collection by the Trustee; the Trustee May Prove Payment
Obligations. The Company covenants that in the case of any failure to pay all or
any part of the Securities when the same shall have become due and payable, then
upon demand of the Trustee, the Company shall pay to the Trustee for the benefit
of the Holders of the Securities the whole amount that then shall have become
due and payable on all Securities (with interest from the date due and payable
to the date of such payment upon the overdue amount at the Breach Interest
Rate); and in addition thereto, such further amount as shall be sufficient to
cover the costs and expenses of collection, including reasonable compensation to
the Trustee and each predecessor Trustee, their respective agents, attorneys and
counsel, and any expenses and liabilities incurred, and all advances made, by
the Trustee and each predecessor Trustee, except as a result of its negligence
or bad faith.

The Trustee may in its discretion proceed to protect and enforce its rights and
the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this CVR
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.

In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee, in its own name and as trustee of an express trust, shall be
entitled and empowered to institute any action or proceedings at Law or in
equity for the collection of the sums so due and

 

31



--------------------------------------------------------------------------------

unpaid, and may prosecute any such action or proceedings to judgment or final
decree, and may enforce any such judgment or final decree against the Company or
other obligor upon such Securities and collect in the manner provided by Law out
of the property of the Company or other obligor upon such Securities, wherever
situated, the moneys adjudged or decreed to be payable.

In any judicial proceedings relative to the Company or other obligor upon the
Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:

(a) to file and prove a claim or claims for the whole amount owing and unpaid in
respect of the Securities, and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for reasonable compensation to the Trustee and each predecessor Trustee,
and their respective agents, attorneys and counsel, and for reimbursement of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of negligence or bad faith) and of
the Holders allowed in any judicial proceedings relative to the Company or other
obligor upon the Securities, or to their respective property;

(b) unless prohibited by and only to the extent required by applicable Law, to
vote on behalf of the Holders in any election of a trustee or a standby trustee
in arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or Person performing similar functions in comparable proceedings;
and

(c) to collect and receive any moneys or other property payable or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of its negligence or bad faith, and all other amounts due to
the Trustee or any predecessor Trustee pursuant to SECTION 4.7. To the extent
that such payment of reasonable compensation, expenses, disbursements, advances
and other amounts out of the estate in any such proceedings shall be denied for
any reason, payment of the same shall be secured by a lien on, and shall be paid
out of, any and all distributions, dividends, moneys, securities and other
property which the Holders may be entitled to receive in such proceedings,
whether in liquidation or under any plan of reorganization or safeguard
arrangement or otherwise.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, safeguard arrangement, adjustment or composition affecting the
Securities, or the rights of any Holder thereof, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
person.

 

32



--------------------------------------------------------------------------------

All rights of action and of asserting claims under this CVR Agreement, or under
any of the Securities, may be enforced by the Trustee without the possession of
any of the Securities or the production thereof and any trial or other
proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders.

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this CVR Agreement to which the Trustee
shall be a party) the Trustee shall be held to represent all the Holders, and it
shall not be necessary to make any Holders of such Securities parties to any
such proceedings (unless required by applicable Law).

SECTION 8.3 Application of Proceeds. Any monies collected by the Trustee
pursuant to this ARTICLE8 in respect of any Securities shall be applied in the
following order at the date or dates fixed by the Trustee upon presentation of
the several Securities in respect of which monies have been collected and
stamping (or otherwise noting) thereon the payment in exchange for the presented
Securities if only partially paid or upon surrender thereof if fully paid:

FIRST: To the payment of costs and expenses in respect of which monies have been
collected, including reasonable compensation to the Trustee and each predecessor
Trustee and their respective agents and attorneys and of all expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of its negligence or willful misconduct, and all
other amounts due to the Trustee or any predecessor Trustee pursuant to SECTION
4.7;

SECOND: To the payment of the whole amount then owing and unpaid upon all the
Securities, with interest at the Breach Interest Rate on all such amounts, and,
in case such monies shall be insufficient to pay in full the whole amount so due
and unpaid upon the Securities, then to the payment of such amounts without
preference or priority of any security over any other Security, ratably to the
aggregate of such amounts due and payable; and

THIRD: To the payment of the remainder, if any, to the Company or any other
Person lawfully entitled thereto.

SECTION 8.4 Suits for Enforcement. In case a Breach has occurred, has not been
waived and is continuing, the Trustee may in its discretion (subject to SECTION
1.10) proceed to protect and enforce the rights vested in it by this CVR
Agreement by such appropriate judicial proceedings as the Trustee shall deem
most effectual to protect and enforce any of such rights (unless authorization
and/or appearance of each of the Holders is required by applicable Law), either
at Law or in equity or in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this CVR Agreement or in
aid of the exercise of any power granted in this CVR Agreement or to enforce any
other legal or equitable right vested in the Trustee by this CVR Agreement or by
Law.

SECTION 8.5 Restoration of Rights on Abandonment of Proceedings. In case the
Trustee or any Holder shall have proceeded to enforce any right under this CVR
Agreement and

 

33



--------------------------------------------------------------------------------

such proceedings shall have been discontinued or abandoned for any reason, or
shall have been determined adversely to the Trustee or to such Holder, then and
in every such case the Company and the Trustee and the Holders shall be restored
respectively to their former positions and rights hereunder, and all rights,
remedies and powers of the Company, the Trustee and the Holders shall continue
as though no such proceedings had been taken.

SECTION 8.6 Limitations on Suits by Holders. Subject to the rights of the
Holders under Section 8.7, no Holder of any Security shall have any right by
virtue or by availing itself of any provision of this CVR Agreement to institute
any action or proceeding at Law or in equity or in bankruptcy or otherwise upon
or under or with respect to this CVR Agreement, or for the appointment of a
trustee, receiver, liquidator, custodian or other similar official or for any
other remedy hereunder, unless such Holder previously shall have given to the
Trustee written notice of breach and of the continuance thereof, as hereinbefore
provided, and unless also the Acting Holders shall have made written request
upon the Trustee to institute such action or proceedings in its own name as
trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby, and the Trustee for thirty (30) days after its
receipt of such notice and request shall have failed to institute any such
action or proceeding and no direction inconsistent with such written request
shall have been given to the Trustee pursuant to SECTION 8.9; it being
understood and intended, and being expressly covenanted by the taker and Holder
of every Security with every other taker and Holder and the Trustee, that no one
or more Holders of Securities shall have any right in any manner whatever by
virtue or by availing itself of any provision of this CVR Agreement to effect,
disturb or prejudice the rights of any other such Holder of Securities, or to
obtain or seek to obtain priority over or preference to any other such Holder or
to enforce any right under this CVR Agreement, except in the manner herein
provided and for the equal, ratable and common benefit of all Holders of
Securities. For the protection and enforcement of the provisions of this
Section 8.6, each and every Holder and the Trustee shall be entitled to such
relief as can be given either at Law or in equity.

SECTION 8.7 Unconditional Right of Holders to Receive Payment. Notwithstanding
any other provision in this CVR Agreement and any provision of any Security, the
right of any Holder of any Security to receive payment of the amounts payable in
respect of such Security on or after the respective due dates expressed in such
Security, or to institute suit for the enforcement of any such payment on or
after such respective dates, shall not be impaired or affected without the
consent of such Holder.

SECTION 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Breach.

(a) Except as provided in SECTION 8.6, no right or remedy herein conferred upon
or reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by Law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at Law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

 

34



--------------------------------------------------------------------------------

(b) No delay or omission of the Trustee or of any Holder to exercise any right
or power accruing upon any Breach occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Breach or an acquiescence therein; and, subject to SECTION 8.6, every power and
remedy given by this CVR Agreement or by Law to the Trustee or to the Holders
may be exercised from time to time, and as often as shall be deemed expedient,
by the Trustee or by the Holders.

SECTION 8.9 Control by Holders.

(a) The Majority Holders shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or
exercising any power conferred on the Trustee with respect to the Securities by
this CVR Agreement; provided that such direction shall not be otherwise than in
accordance with Law and the provisions of this CVR Agreement; and provided
further that (subject to the provisions of SECTION 4.1) the Trustee shall have
the right to decline to follow any such direction if the Trustee, being advised
by counsel, shall determine that the action or proceeding so directed may not
lawfully be taken or if the Trustee in good faith by its board of directors, the
executive committee, or a committee of directors or Responsible Officers of the
Trustee shall determine that the action or proceedings so directed would involve
the Trustee in personal liability or if the Trustee in good faith shall so
determine that the actions or forbearances specified in or pursuant to such
direction would be unduly prejudicial to the interests of Holders of the
Securities not joining in the giving of said direction.

(b) Nothing in this CVR Agreement shall impair the right of the Trustee in its
discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.

SECTION 8.10 Waiver of Past Breaches.

(a) In the case of a breach or a Breach specified in clause (b), (c) or (d) of
SECTION 8.1, the Majority Holders may waive any such Breach, and its
consequences except a breach in respect of a covenant or provisions hereof which
cannot be modified or amended without the consent of the Holder of each Security
affected. In the case of any such waiver, the Company, the Trustee and the
Holders of the Securities shall be restored to their former positions and rights
hereunder, respectively; but no such waiver shall extend to any subsequent or
other breach or impair any right consequent thereon.

(b) Upon any such waiver, such breach shall cease to exist and be deemed to have
been cured and not to have occurred, and any Breach arising therefrom shall be
deemed to have been cured, and not to have occurred for every purpose of this
CVR Agreement; but no such waiver shall extend to any subsequent or other Breach
or other breach of any kind or impair any right consequent thereon.

SECTION 8.11 The Trustee to Give Notice of Breach, But May Withhold in Certain
Circumstances. The Trustee shall transmit to the Holders, as the names and
addresses of such Holders appear on the Security Register (as provided under
Section 313(c) of the Trust Indenture Act, if applicable), notice by mail of all
breaches which have occurred and are known to the

 

35



--------------------------------------------------------------------------------

Trustee, such notice to be transmitted within ninety (90) days after the
occurrence thereof, unless such breaches shall have been cured before the giving
of such notice (the term “breach” for the purposes of this SECTION 8.11 being
hereby defined to mean any event or condition which is, or with notice or lapse
of time or both would become, a Breach); provided that, except in the case of a
failure to pay the amounts payable in respect of any of the Securities, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee, or a trust committee of directors
or trustees and/or Responsible Officers of the Trustee in good faith reasonably
determines that the withholding of such notice is in the best interests of the
Holders.

SECTION 8.12 Right of Court to Require Filing of Undertaking to Pay Costs. All
Parties to this CVR Agreement agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this CVR Agreement or in any suit against the Trustee for any action taken,
suffered or omitted by it as the Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this SECTION 8.12 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than ten percent (10%) of the Outstanding Securities or to any
suit instituted by any Holder for the enforcement of the payment of any Security
on or after the due date expressed in such Security.

ARTICLE9

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

SECTION 9.1 Successor Person Substituted.

(a) The Company covenants that it shall not merge or consolidate with or into
any other Person (other than a wholly-owned subsidiary of the Company),
split-off, or sell or convey all or substantially all of its assets to any
Person (including in connection with a spin-off transaction), unless (i) the
Company shall be the continuing Person, or the successor Person or the Person
which acquires by sale or conveyance all or substantially all the assets of the
Company shall be a Person organized under the Laws of the United States of
America or any State thereof and shall expressly assume by an instrument
supplemental hereto, executed and delivered to the Trustee, in form satisfactory
to the Trustee, the due and punctual payment of the Securities, according to
their tenor, and the due and punctual performance and observance of all of the
covenants and conditions of this CVR Agreement to be performed or observed by
the Company, including, without limitation, the provisions concerning governing
law and consent to jurisdiction set forth in Section 1.10 hereof, and (ii) the
Company, or such successor Person, as the case may be, shall not, immediately
after such merger or consolidation, split-off, or such sale or conveyance, be in
breach in the performance of any such covenant or condition.

(b) In case of any such consolidation, merger, split-off, spin-off, sale or
conveyance, and following such an assumption by the successor Person, such
successor Person shall succeed to and be substituted for the Company with the
same effect as if it had been named herein. Such

 

36



--------------------------------------------------------------------------------

successor Person may cause to be signed, and may issue either in its own name or
in the name of the Company prior to such succession any or all of the Securities
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee; and, upon the order of such successor Person
instead of the Company and subject to all the terms, conditions and limitations
in this CVR Agreement prescribed, the Trustee shall authenticate and shall
deliver any Securities which previously shall have been signed and delivered to
the Trustee for authentication, and any Securities which such successor Person
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All of the Securities so issued shall in all respects have the same
legal rank and benefit under this CVR Agreement as the Securities theretofore or
thereafter issued in accordance with the terms of this CVR Agreement as though
all of such Securities had been issued at the date of the execution hereof.

(c) In case of any such consolidation, merger, sale or conveyance, such changes
in phraseology and form (but not in substance) may be made in the Securities
thereafter to be issued as may be appropriate.

(d) In the event of any such sale, transfer or conveyance (other than a
conveyance by way of lease) the Company or any Person which shall theretofore
have become such in the manner described in this ARTICLE9 shall be discharged
from all obligations and covenants under this CVR Agreement and the Securities
and may be liquidated and dissolved.

SECTION 9.2 Opinion of Counsel to the Trustee. The Trustee, subject to the
provisions of Sections 4.1 and 4.2, shall receive an Officer’s Certificate and
Opinion of Counsel, prepared in accordance with Sections 1.2 and 1.3, as
conclusive evidence that any such consolidation, merger, sale or conveyance, and
any such assumption, and any such liquidation or dissolution, complies with the
applicable provisions of this CVR Agreement, and if a supplemental agreement is
required in connection with such transaction, such supplemental agreement
complies with this ARTICLE9 and that there has been compliance with all
conditions precedent herein provided for or relating to such transaction.

SECTION 9.3 Successors. All covenants, provisions and agreements in this CVR
Agreement by or for the benefit of the Company, the Trustee or the Holders shall
bind and inure to the benefit of their respective successors, assigns, heirs and
personal representatives, whether so expressed or not. Neither this CVR
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by any of the Parties without the prior written
consent of each other Party. Notwithstanding the foregoing, the Company may
assign this CVR Agreement without the prior written consent of the other Parties
to this CVR Agreement to one or more of its direct or indirect Subsidiaries,
provided, however, that in the event of any such assignment the Company shall
remain subject to its obligations and covenants hereunder, including, but not
limited to, its obligation to make any payments under the CVRs (including the
CVR Payment Amount).

 

37



--------------------------------------------------------------------------------

ARTICLE10

SUBORDINATION

SECTION 10.1 Agreement to Subordinate. The Company agrees, and each Holder by
accepting a Security hereunder agrees, that all payments under the CVRs, all
other obligations under this CVR Agreement and the Securities and any rights or
claims relating thereto (collectively, the “Junior Obligations”) are
subordinated in right of payment, to the extent and in the manner provided in
this ARTICLE10 to the prior payment in full in money or money’s worth of all
Senior Obligations of the Company (whether outstanding on the date hereof or
hereafter created, incurred, assumed or guaranteed), and that the subordination
is for the benefit of the holders of such Senior Obligations.

SECTION 10.2 Liquidation; Dissolution; Bankruptcy. Upon any distribution to
creditors of the Company in a liquidation or dissolution of the Company or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property, in an assignment for the benefit of
creditors or any marshaling of the Company’s assets and liabilities:

(a) holders of Senior Obligations will be entitled to receive payment in full in
money or money’s worth of all Senior Obligations of the Company (including
interest after the commencement of any bankruptcy proceeding at the rate
specified in the applicable Senior Obligation, whether or not permitted under
such bankruptcy proceedings) before the Holders will be entitled to receive any
payment of any kind with respect to the Junior Obligations (other than
securities of the Company or debt of the Company that is subordinated to the
Senior Obligations on terms at least as favorable to holders of Senior
Obligations as this ARTICLE10 (“Permitted Junior Securities”)); and

(b) until all Senior Obligations of the Company (as provided in clause
(a) above) are paid in full in money or money’s worth, any distribution to which
Holders would be entitled but for this ARTICLE10 (other than Permitted Junior
Securities) will be made to holders of Senior Obligations of the Company, as
their interests may appear.

SECTION 10.3 When Distribution Must be Paid Over.

(a) In the event that the Trustee or any Holder receives any payment of any
Junior Obligations (other than Permitted Junior Securities) at a time when the
Trustee or such Holder has actual knowledge that such payment is prohibited by
this ARTICLE10, such payment will be held by the Trustee or such Holder, in
trust for the benefit of, and will be paid forthwith over and delivered, upon
written request, to, the holders of Senior Obligations of the Company as their
interests may appear or their representative under the agreement, indenture or
other document (if any) pursuant to which such Senior Obligations may have been
issued, as their respective interests may appear, for application to the payment
of all such Senior Obligations remaining unpaid to the extent necessary to pay
such Senior Obligations in full in accordance with their terms, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Obligations.

 

38



--------------------------------------------------------------------------------

(b) With respect to the holders of Senior Obligations, the Trustee undertakes to
perform only those obligations on the part of the Trustee as are specifically
set forth in this ARTICLE 10, and no implied covenants or obligations with
respect to the holders of Senior Obligations will be read into this CVR
Agreement against the Trustee. The Trustee will not be deemed to owe any
fiduciary duty to the holders of Senior Obligations, and will not be liable to
any such holders if the Trustee pays over or distributes to or on behalf of
Holders or the Company or any other Person money or assets to which any holders
of Senior Obligations are then entitled by virtue of this ARTICLE10, except if
such payment is made as a result of the willful misconduct or negligence of the
Trustee.

SECTION 10.4 Notice by the Company. The Company will promptly notify the Trustee
of any facts known to the Company that would cause a payment of any Junior
Obligations to violate this ARTICLE10, but failure to give such notice will not
affect the subordination of the Junior Obligations to the Senior Obligations as
provided in this ARTICLE10.

SECTION 10.5 Subrogation. After all Senior Obligations are paid in full in money
or money’s worth and until the Junior Obligations are paid in full, Holders will
be subrogated to the rights of holders of Senior Obligations to receive
distributions applicable to Senior Obligations to the extent that distributions
otherwise payable to the Holders have been applied to the payment of Senior
Obligations. The Holders by accepting the Securities acknowledge that to the
extent that the Senior Obligations are determined to be unenforceable, or the
Senior Obligations are subordinated to other obligations of the Company, such
subrogation rights may be impaired.

SECTION 10.6 Relative Rights. This ARTICLE10 defines the relative rights of
Holders and holders of Senior Obligations. Nothing in this CVR Agreement will:

(a) impair, as between the Company and Holders, the obligations of the Company
under this CVR Agreement and the Securities;

(b) affect the relative rights of Holders and creditors of the Company other
than their rights in relation to holders of Senior Obligations; or

(c) prevent the Trustee or any Holder from exercising its available remedies
upon a Breach, subject to the rights of holders of Senior Obligations to receive
distributions and payments otherwise payable to Holders under this ARTICLE10.

If the Company fails because of this ARTICLE10 to pay any amounts due in respect
of the Securities on a due date in violation of SECTION 3.1(e), the failure is
still a Breach.

SECTION 10.7 Subordination May Not be Impaired by the Company. No right of any
holder of Senior Obligations to enforce the subordination of the Junior
Obligations may be impaired by any act or failure to act by the Company or any
Holder or by the failure of the Company or any Holder to comply with this CVR
Agreement.

SECTION 10.8 Distribution or Notice to the Representative. Whenever a
distribution is to be made or a notice given to holders of Senior Obligations,
the distribution may be made and the notice given to their representative in
accordance with the terms of the instrument or

 

39



--------------------------------------------------------------------------------

other agreement governing such Senior Obligations. Upon any payment or
distribution of assets of the Company referred to in this ARTICLE 10, the
Trustee and the Holders will be entitled to rely upon any order or decree made
by any court of competent jurisdiction or upon any certificate of such
representative or of the liquidating trustee or agent or other Person making any
distribution to the Trustee or to the Holders for the purpose of ascertaining
the Persons entitled to participate in such distribution, the holders of the
Senior Obligations and other obligations of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this ARTICLE10.

SECTION 10.9 Rights of the Trustee. Notwithstanding the provisions of this
ARTICLE10 or any other provision of this CVR Agreement, the Trustee will not be
charged with knowledge of the existence of any facts that would prohibit the
making of any payment or distribution by the Trustee, and the Trustee may
continue to make payments on the Securities, unless the Trustee has received at
its address for notice specified in SECTION 1.5 at least five (5) Business Days
prior to the date of such payment written notice of facts that would cause the
payment of any Junior Obligations to violate this ARTICLE10. Only the Company or
a representative of Senior Obligations may give the notice. Nothing in this
ARTICLE10 will impair the claims of, or payments to, the Trustee under or
pursuant to SECTION 4.7 hereof. The Trustee in its individual or any other
capacity may hold Senior Obligations with the same rights it would have if it
were not the Trustee.

SECTION 10.10 Authorization to Effect Subordination. Each Holder, by the
Holder’s acceptance of the Securities, authorizes and directs the Trustee on
such Holder’s behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this ARTICLE10, and appoints the
Trustee to act as such Holder’s attorney-in-fact for any and all such purposes.
If the Trustee (or any other Person acting on behalf of and at the direction of
the Majority Holders) does not file a proper proof of claim or proof of debt in
the form required in any proceeding referred to in SECTION 8.2 hereof at least
thirty (30) days before the expiration of the time to file such claim, the
representatives of the Senior Obligations are hereby authorized to file an
appropriate claim for and on behalf of the Holders of the Securities.

SECTION 10.11 Amendments. The provisions of this ARTICLE10 are expressly made
for the benefit of the holders from time to time of the Senior Obligations, and
may not be amended or modified without the written consent of the
representatives of the holders of all Senior Obligations.

SECTION 10.12 Subordination Language to be Included in the Securities. Each
Security shall contain a subordination provision which will be substantially in
the following form:

“The Securities of this series are subordinated in right of payment, in the
manner and to the extent set forth in the CVR Agreement, to the prior payment in
full of all Senior Obligations of the Company (as defined in the CVR Agreement).
Each Holder by accepting a Security agrees to such subordination and authorizes
the Trustee to give it effect.”

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this CVR Agreement to be duly
executed, all as of the day and year first above written.

 

COMMUNITY HEALTH SYSTEMS, INC. By:  

 

  Name:   Title: [TRUSTEE],
as the Trustee By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

THE SECURITIES OF THIS SERIES ARE SUBORDINATED IN RIGHT OF PAYMENT, IN THE
MANNER AND TO THE EXTENT SET FORTH IN THE CVR AGREEMENT, TO THE PRIOR PAYMENT IN
FULL OF ALL SENIOR OBLIGATIONS OF THE COMPANY (AS DEFINED IN THE CVR AGREEMENT).
EACH HOLDER BY ACCEPTING A SECURITY AGREES TO SUCH SUBORDINATION AND AUTHORIZES
THE TRUSTEE TO GIVE IT EFFECT.

COMMUNITY HEALTH SYSTEMS, INC.

No.              Certificate for                              Contingent Value
Rights

This certifies that [            ], or registered assigns (the “Holder”), is the
registered holder of the number of Contingent Value Rights (“CVRs” or
“Securities”) set forth above. Each CVR entitles the Holder, subject to the
provisions contained herein and in the CVR Agreement referred to on the reverse
hereof, to payments from Community Health Systems, Inc., a Delaware corporation
(the “Company”), in the amounts and in the forms determined pursuant to the
provisions set forth on the reverse hereof and as more fully described in the
CVR Agreement referred to on the reverse hereof. Such payments shall be made on
a CVR Payment Date, as defined in the CVR Agreement referred to on the reverse
hereof.

Payment of any amounts pursuant to this CVR Certificate shall be made only to
the registered Holder (as defined in the CVR Agreement) of this CVR Certificate.
Such payment shall be made in the Borough of Manhattan, The City of New York,
New York, or at any other office or agency maintained by the Company outside of
the City of New York, New York for such purpose, in such coin or currency of the
United States of America as at the time is legal tender for the payment of
public and private debts; provided, however, the Company may pay such amounts by
wire transfer or check payable in such money. [TRUSTEE] has been initially
appointed as Paying Agent at its office or agency in the Borough of Manhattan,
The City of New York, New York.

Reference is hereby made to the further provisions of this CVR Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

Unless the certificate of authentication hereon has been duly executed by the
Trustee referred to on the reverse hereof by manual signature, this CVR
Certificate shall not be entitled to any benefit under the CVR Agreement, or be
valid or obligatory for any purpose.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

COMMUNITY HEALTH SYSTEMS, INC. By:  

 

  Name:   Title:

 

Dated:   Attest:  

 

  Authorized Signature

 

A-2



--------------------------------------------------------------------------------

[Form of Reverse of CVR Certificate]

1. This CVR Certificate is issued under and in accordance with the Contingent
Value Rights Agreement, dated as of [—], 2013 (the “CVR Agreement”), by and
between the Company and [—], a [—], as trustee (the “Trustee,” which term
includes any successor Trustee under the CVR Agreement), and is subject to the
terms and provisions contained in the CVR Agreement, to all of which terms and
provisions the Holder of this CVR Certificate consents by acceptance hereof. The
CVR Agreement is hereby incorporated herein by reference and made a part hereof.
Reference is hereby made to the CVR Agreement for a full statement of the
respective rights, limitations of rights, duties, obligations and immunities
thereunder of the Company, the Trustee and the Holders of the CVRs. All
capitalized terms used in this CVR Certificate without definition shall have the
respective meanings ascribed to them in the CVR Agreement. Copies of the CVR
Agreement can be obtained by contacting the Trustee.

2. In the event of any conflict between this CVR Certificate and the CVR
Agreement, the CVR Agreement shall govern and prevail.

3. Subject to the terms and conditions of the CVR Agreement, on the CVR Payment
Date, the Company shall pay to the Trustee, for the benefit of the Holder hereof
as of the applicable record date, for each CVR represented hereby, the CVR
Payment Amount.

4. Payment of any amounts pursuant to the CVRs, if any, shall be payable by the
Company in such coin or currency of the United States of America as at the time
is legal tender for the payment of public and private debts; provided, however,
the Company may pay such amounts by its check or wire transfer payable in such
money. [TRUSTEE] has been initially appointed as Paying Agent at its office or
agency in the Borough of Manhattan, The City of New York.

5. If a Breach occurs and is continuing, either the Trustee may or the Acting
Holders, by notice in writing to the Company and to the Trustee shall, bring
suit in accordance with the terms and conditions of the CVR Agreement to protect
the rights of the Holders, including to obtain payment of all amounts then due
and payable, with interest at the Breach Interest Rate from the date of the
Breach through the date payment is made or duly provided for.

6. No reference herein to the CVR Agreement and no provision of this CVR
Certificate or of the CVR Agreement shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay any amounts determined
pursuant to the terms hereof and of the CVR Agreement at the times, place and
amount, and in the manner, herein prescribed.

7. As provided in the CVR Agreement and subject to certain limitations therein
set forth, the transfer of the CVRs represented by this CVR Certificate is
registrable on the Security Register, upon surrender of this CVR Certificate for
registration of transfer at the office or agency of the Company maintained for
such purpose in the Borough of Manhattan, The City of New York, accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new CVR Certificates, for the
same amount of CVRs, shall be issued to the designated transferee or
transferees. The Company hereby initially designates the office of [TRUSTEE] at
[—] as the office for registration of transfer of this CVR Certificate.

 

A-3



--------------------------------------------------------------------------------

8. As provided in the CVR Agreement and subject to certain limitations therein
set forth, this CVR Certificate is exchangeable for one or more CVR Certificates
representing the same number of CVRs as represented by this CVR Certificate as
requested by the Holder surrendering the same.

9. No service charge shall be made for any registration of transfer or exchange
of CVRs, but the Company may require payment of a sum sufficient to cover any
documentary, stamp or similar tax or other similar governmental charge payable
in connection with any registration of transfer or exchange of Securities, other
than exchanges pursuant to Sections 3.4, 3.6 or 6.6 of the CVR Agreement not
involving any transfer.

10. Prior to the time of due presentment of this CVR Certificate for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this CVR Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Trustee nor any agent shall be affected by notice to the contrary.

11. Neither the Company nor the Trustee has any duty or obligation to the Holder
of this CVR Certificate, except as expressly set forth herein or in the CVR
Agreement.

12. As provided in the CVR Agreement and subject to certain limitations therein
set forth, the rights of the Holder of this CVR Certificate shall terminate on
the CVR Payment Date.

13. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. THIS CVR
CERTIFICATE AND THE CVR AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR
CERTIFICATE AND THE CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
OF THIS CVR CERTIFICATE AND THE CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF
ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY
MADE IN OR IN CONNECTION WITH THIS CVR CERTIFICATE AND THE CVR AGREEMENT OR AS
AN INDUCEMENT TO ACCEPT THIS CVR CERTIFICATE) OR THE SECURITIES, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF. EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR
ACCEPTANCE OF THE SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK IN RESPECT OF ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR
CERTIFICATE AND THE CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE
OF THIS CVR CERTIFICATE AND THE CVR AGREEMENT

 

A-4



--------------------------------------------------------------------------------

(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS CVR
CERTIFICATE AND THE CVR AGREEMENT OR AS AN INDUCEMENT TO ACCEPT THIS CVR
CERTIFICATE), OR THE SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE
AFORESAID COURTS. ANY CONTROVERSY WHICH MAY ARISE UNDER THE CVR AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH OF THE
HOLDERS BY ACCEPTANCE OF THIS CVR CERTIFICATE HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THE CVR AGREEMENT OR THE SUBJECT MATTER THEREOF. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS CVR AGREEMENT, IN NO EVENT SHALL THE COMPANY BE
REPSONSIBLE TO ANY HOLDER FOR ANY CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.

 

A-5



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the CVR Certificates referred to in the within-mentioned CVR
Agreement.

 

[—],

as the Trustee

By:  

 

  Authorized Signatory

Dated:             

 

A-6